DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 8/14/2020 and 9/11/2020 have been considered.

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -WHITE-LIGHT GENERATING DEVICE WITH FLUORESCENT BODY WITH INCLINED SIDE SURFACE- -.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US PGPub 2015/0077972 A1) in view of Tamura et al. (US PGPub 2018/0100627 A1).
	As to claim 1, Sugiyama et al. discloses (Fig. 4) A white light generating device for generating a white light (Paragraph 30) from an excitation light comprising a laser light having a wavelength of 280nm or longer and 495nm or shorter (Paragraph 24), wherein said device comprises a fluorescent body 3 generating a fluorescence having a wavelength longer than a wavelength of said excitation light (Paragraphs 30, 42, yellow), said fluorescent body 3 comprising an emission-side end surface (towards 5) emitting said excitation light and said fluorescence (Paragraph 24), an opposing end surface (lower surface of 5 in Fig. 4) on an opposite side of said emission-side end surface, and an outer peripheral surface (inclined surface of 5), wherein said emission-side end surface has an area larger than an area of said opposing end surface, wherein said outer peripheral surface of said fluorescent body comprises an inclined part inclined with respect to a central axis of said fluorescent body.

    PNG
    media_image1.png
    645
    379
    media_image1.png
    Greyscale
Sugiyama et al.
	Sugiyama et al. is discloses the peripheral surface being tilted with respect to the central axis of the fluorescent body, but is silent as to the exact tilt angle and the exact size of the fluorescent body.
	Tamura et al. teaches (Fig 15) inclining a peripheral surface angle by 10 to 60 degrees (Paragraph 52), for example 17 degrees (Paragraphs 90 and 104) with an example emission side end surface of 1.54 mm2 in order help extract the light out of the device (Paragraph 52) while preventing color unevenness (Paragraphs 79, 85, 111).

    PNG
    media_image2.png
    742
    376
    media_image2.png
    Greyscale
Tamura et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use an inclined angle of 10 to 60 degrees, particularly 17 degrees since it is taught as suitable to extract light without unevenness, as taught by Tamura et al.  2 since it is taught as suitable by Tamura et al.  While the 1.54 barely falls outside Applicant’s claimed range of 0.3 to 1.52 mm2, one having ordinary skill in the art would understand that 1.54 is merely an example provided by Tamura et al. and the emission surface would be subject to slight changes, such as by having decreased angle or decreased thickness of the fluorescent body.  Having a smaller area would lead to a thinner device overall and therefore one having ordinary skill in the art would find it obvious to make the area slightly smaller in order to decrease the size of the device.
	As to claim 2, Sugiyama et al. discloses a reflection film 4 (Paragraph 33) covering said outer peripheral surface of said fluorescent body 5.
	As to claim 3, Sugiyama et al. discloses a low refractive index layer 6 (Paragraph 43) between said outer peripheral surface of said {00457720.doc}37fluorescent body 5 and said reflection film 4 and covering said fluorescent body 5.
	As to claim 4, Sugiyama et al. discloses that said inclined part occupies 30% or more of said outer peripheral surface of said fluorescent body. (Fig. 4, substantially all of the outer peripheral surface is inclined)
	As to claim 10, Sugiyama et al. discloses a reflection part 7 reflecting said fluorescence provided on said opposing end surface (Paragraph 40).
	As to claim 11, Sugiyama et al. discloses that said opposing end surface (lower surface of #5 of Fig. 4) comprises an incident surface for making said excitation light incident (excitation light incident from #1, Paragraph 23).

	As to claim 13, Sugiyama et al. discloses that an illumination system comprising a light source oscillating an excitation light 1 (Paragraphs 23 and 24) and a white light generating device, wherein said white light generating device comprises the white light generating device of claim 1. (See rejection of claim 1).

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. in view of Tamura et al. as applied to claim 1 above, and further in view of Kondo et al. (WO 2016/170803 A1, of record).
As to claim 5, Sugiyama et al. in view of Tamura et al. discloses that the outer peripheral surface is in the shape of a circle (Sugiyama et al. Paragraph 43), but is silent as to Applicant’s particularly claimed outer peripheral surface.
Kondo et al. discloses wherein the fluorescent body is provided as a circle or as trapezoid (Fig. 9, #41, Paragraph 29) with said outer peripheral surface of said fluorescent body comprises a bottom surface, an upper surface opposing said bottom surface and a pair of side surfaces between said bottom surface and said upper surface, thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the cross-section as trapezoidal instead of as circular, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.

	As to claim 9, Sugiyama et al. in view of Tamura et al. and Kondo et al. teaches a trapezoid shape as discussed in the rejections of 5-8.  The angle of the side surface with respect to the bottom surface is not explicitly recited, but since it is a trapezoid, it necessarily has angles in the range of between 0 and 90 degrees.  Therefore, the possible range overlaps significantly with the claimed range of 10 to 50 degrees and a prima facie case of obviousness is established.  Furthermore, where the general conditions of a claim are disclosed in the prior art, it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, in the absence of an explicit teaching of the exact trapezoid shape, one having ordinary skill in the art would endeavor to find optimum or workable ranges including the angles within 0 to 90 degrees.  

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875